Opinion by
Ford, J.
When the case was called for hearing the plaintiff failed to appear and the case was submitted upon the official papers. It being disclosed that the involved merchandise consisted of leather gloves, embroidered, it would .appear that the classification thereof under paragraph 1529 (a) was in error for the reason that leather gloves, whether embroidered or otherwise, do not find classification under that paragraph. However, in view of the fact that this so-•called protest was not sufficiently specific under the provisions of section 514, same was dismissed.